Title: To George Washington from Commodore Esek Hopkins, 1 May 1776
From: Hopkins, Esek
To: Washington, George



Sir
Providence May 1st 1776

Your favour of the 25th April ⅌ Express have receiv’d—am very much obliged to you for the Use of your Men, and shall dispatch them to New York immediately in the Sloop Providence Capt. Hazard—although we still continue to be Sickly onboard all the Vessels, so that it will be impossible to go to Sea with the Fleet, before we get recruited with hands which will not easily be done. I am with great Respect Sir Your most Obedt humble Servt

Esek Hopkins

